NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1 
 

               United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Argued December 17, 2014 
                                 Decided December 22, 2014 
                                               
                                           Before 
                                               
                              ANN CLAIRE WILLIAMS, Circuit Judge       
                                                                       
                              DIANE S. SYKES, Circuit Judge            
                                                                       
                              DAVID F. HAMILTON, Circuit Judge         
                                                                       
No. 14‐2096                                    Appeal from the 
                                               United States District Court 
UNITED STATES OF AMERICA,                      for the Northern District of Illinois, 
      Plaintiff‐Appellee,                      Eastern Division. 
                                                
      v.                                       No. 13 CR 5 ‐ 1 
                                                
JUAN QUINONEZ‐BARRAZA,                         John W. Darrah, 
      Defendant‐Appellant.                     Judge. 
                                           
                                           
                                      O R D E R 
 
        Juan Quinonez‐Barraza pleaded guilty to being in the United States without 
authorization after his removal, see 8 U.S.C. § 1326(a), and was sentenced below the 
guidelines imprisonment range to 51 months. He appeals his prison term, arguing that the 
district court did not adequately explain why he should not receive an even lower 
sentence on the ground that the upward adjustment he received because his removal 
followed a drug‐trafficking conviction is too harsh. See U.S.S.G. § 2L1.2(b)(1)(A)(i). We 
conclude that the district court addressed this argument adequately, even though the 
court was under no obligation to do so. Accordingly, we affirm Quinonez‐Barraza’s 
sentence.   
No. 14‐2096                                                                         Page 2 
 
        Quinonez‐Barraza, a Mexican citizen, first came to the United States in 1973. In 
1989 he was convicted in federal court of trafficking cocaine and sentenced to a total of 
63 months’ imprisonment. Immigration authorities removed him in 1993 after his 
release from prison. He returned and in 1998 was convicted by an Illinois court of 
delivery of a controlled substance and was removed again in 2000 after his release from 
prison. He returned to the United States a second time, and in October 2011 he was 
arrested for a third drug offense and sentenced to 8 years’ imprisonment. While serving 
that Illinois sentence, Quinonez‐Barraza pleaded guilty to the § 1326(a) violation.   

       A probation officer calculated a guidelines imprisonment range of 70 to 
87 months, based on a total offense level of 21 and a criminal history category of V. The 
offense level includes a 16‐level upward adjustment under § 2L1.2(b)(1)(A)(i). That 
increase applied because Quinonez‐Barraza had been removed following a 
drug‐trafficking conviction that counted in his criminal‐history score and resulted in a 
prison sentence greater than 13 months. Quinonez‐Barraza did not object to this 
increase or to any other aspect of the probation officer’s guidelines calculations. In fact, 
in a “sentencing position paper,” defense counsel conceded that the probation officer’s 
calculations were “technically correct.” He argued, though, that a below‐range sentence 
was warranted on the ground that the “guidelines range, although properly calculated, 
is based on an unduly harsh enhancement.” This is so, counsel asserted, because the 
16‐level increase “under § 2L1.2(b)(1)(A) triples the base offense level of eight based on 
conduct for which a defendant has already been punished.” And, counsel continued, 
immigration crimes received very light sentences before there were guidelines, and 
although since then the average sentence for all immigration offenses already had risen 
sharply to 16 months, Quinonez‐Barraza faced a low‐end term four times that number 
and 33 months longer than the “average” sentence imposed in all federal prosecutions. 
The application of § 2L1.2(b)(1)(A) also leads to “double counting,” counsel insisted, 
because “the provision looks to prior convictions to increase the base offense level, 
when the criminal history provision under Guideline § 4A1.1 also counts the same 
convictions for enhancing the criminal history category.” And “[m]ore troubling,” 
counsel said, “is the fact that the 16‐level enhancement is not based on empirical 
research.” In his position paper, though, counsel had only this to say about 
§ 2L1.2(b)(1)(A) and Quinonez‐Barraza:   

             The  unconsidered  and  problematic  nature  of  the  16‐level  increase 
       under Guideline § 2L1.2 underscores the need for careful consideration in 
       Quinonez‐Barraza’s  case.  Quinonez‐Barraza  already  served  a  six  year 
       sentence  for  his  1998  drug  offense.  Yet  that  case  now  increases  his 
No. 14‐2096                                                                                Page 3 
 
      recommended  sentence  from  what  would  be  a  range  of  9  to  15  months 
      without  the  enhancement  (based  on  a  base  offense  level  of  eight,  minus 
      two  for  acceptance,  and  criminal  history  category  V)  to  a  range  of  70  to 
      87 months’  incarceration  with  the  16‐level  enhancement—a  61‐month 
      increase  in  the  low  end  of  the  guidelines  range.  In  addition, 
      Quinonez‐Barraza  also  faces  the  additional  collateral  consequence  of 
      being  forever  banned  from  the  United  States  where  his[]  children 
      currently reside. (Citation omitted.) 

At the sentencing hearing, defense counsel added nothing more to this argument except 
to say that “the defendant is not eligible for any of the normal good time release or 
programs within the prison.”   

       The district court accepted the probation officer’s calculations. The court agreed 
that the 16‐level increase lacks empirical support and acknowledged that 
Quinonez‐Barraza has strong family ties in the United States. The court concluded, 
however, that Quinonez‐Barraza’s life of serious crime in the United States, combined 
with the absence of any deterrent effect of his previous terms of imprisonment, justified 
a 70‐month sentence. But the court also recognized that Quinonez‐Barraza had 
19 months remaining on a sentence in state prison before his projected parole date and 
so imposed a 51‐month sentence to run consecutively to that state sentence.   

        As he summarizes his own argument, Quinonez‐Barraza contends that the 
district court committed a procedural error by not stating why the court “felt the 
guidelines were appropriate despite agreeing that there was little or no empirical 
research to justify” the increase under § 2L1.2(b)(1)(A). According to Quinonez‐Barraza, 
he didn’t argue in his sentencing position paper that the increase under § 2L1.2(b)(1)(A) 
should never be applied but instead “took the position that the 16 point bump should 
not be applied to Mr. Quinonez‐Barraza[] given the individualized facts and 
circumstances of his case.” Quinonez‐Barraza does not contend, however, that the 
district court failed to address his other arguments in mitigation: his “underprivileged 
beginning,” his “nonviolent” criminal history, his strong ties to family and his family’s 
willingness “to make things work” after he is released from prison and removed to 
Mexico, his long employment record, his age, the sentence he was already serving in 
state prison, and the collateral consequences associated with his § 1326(a) conviction.   

        Quinonez‐Barraza’s procedural argument is unsound for two reasons. First, the 
district court did consider his contention about § 2L1.2(b)(1)(A), even agreeing that 
“[t]here does not appear to be a great deal of—if any, empirical data” supporting the 
No. 14‐2096                                                                           Page 4 
 
deterrent effect of tripling the base offense level when the defendant reenters after a 
qualifying conviction. In addition, the district court used this consideration to justify a 
lower sentence. After summarizing Quinonez‐Barraza’s arguments in mitigation, 
including his argument concerning the absence of empirical support for 
§ 2L1.2(b)(1)(A), the court concluded that “a sentence at the low end of the guideline 
range is appropriate.” Thus, the record establishes that the district court considered 
Quinonez‐Barraza’s arguments in mitigation, and he does not contend that the court’s 
statement of reasons, on the whole, is inadequate to justify the below‐range sentence of 
51 months. Nothing more is required. See United States v. Schmitz, 717 F.3d 536, 541 (7th 
Cir. 2013); United States v. Marin‐Castano, 688 F.3d 899, 902 (7th Cir. 2012).   

        Second, although a sentencing court is free to entertain policy arguments about 
specific guidelines, the court is never obligated to accept or act on a policy argument. 
See United States v. McLaughlin, 760 F.3d 699, 707–08 (7th Cir. 2014); Schmitz, 717 F.3d at 
542; United States v. Moreno‐Padilla, 602 F.3d 802, 813–14 (7th Cir. 2010). And contrary to 
Quinonez‐Barraza’s premise, the district court’s acknowledgment that § 2L1.2(b)(1)(A) 
lacks empirical support does not mean that the court rejected the 16‐level increase as 
unsound or as inconsistent with the court’s own penal theories. See Moreno‐Padilla, 
602 F.3d at 814. An objective critique of the Commission’s methodology is not the same 
as rejection of the Commission’s result, and Quinonez‐Barraza cites no authority for his 
presumption that one must lead to the other. As we explained recently, “the absence of 
an empirical basis does not render a guidelines provision per se unreasonable or 
irrational.” McLaughlin, 760 F.3d at 707.   

       More importantly here, a district court is not required to address a defendant’s 
argument that a particular guideline provision is categorically unsound. See Schmitz, 
717 F.3d at 542; United States v. Ramirez, 675 F.3d 634, 640 (7th Cir. 2011); Moreno‐Padilla, 
602 F.3d at 814; United States v. Aguilar‐Huerta, 576 F.3d 365, 367–68 (7th Cir. 2009). That 
understanding of the sentencing court’s procedural obligations applies to 
§ 2L1.2(b)(1)(A). Quinonez‐Barraza insists that he did not make a “blanket challenge” to 
§ 2L1.2(b)(1)(A), but rather focused on the “interplay” between the 16‐level increase and 
his personal circumstances. For the most part, though, his contentions are transparently 
categorical objections to the upward adjustment. He insists, for example, that 
nonviolent offenses “should not be punished as severely as other more serious crimes,” 
yet with the 16‐level increase, he faced a guidelines sentence that at the low end is more 
than four times the average immigration sentence and thirty‐three months longer than 
the average sentence in all federal criminal cases. This contention is not unique to 
Quinonez‐Barraza; every defendant who receives the increase under § 2L1.2(b)(1)(A)(i) 
No. 14‐2096                                                                        Page 5 
 
because of a nonviolent drug‐trafficking crime would have the same argument. 
Quinonez‐Barraza also contends that the upward adjustment unfairly double‐counted 
his underlying drug crimes by using those offenses to increase both his criminal‐history 
score and base offense level. Again, that contention is not limited to Quinonez‐Barraza. 
No defendant will face a 16‐level increase unless the conviction that triggers 
§ 2L1.2(b)(1)(A) counts toward his criminal‐history score.   

        The rest of what Quinonez‐Barraza says—that the 16‐level increase is 
unwarranted for defendants like him, who have positive employment records, a low 
level of educational achievement, a nonviolent history, and strong family ties—has 
nothing to do with § 2L1.2(b)(1)(A). As arguments in mitigation, employment, 
educational deficits, and family ties concern the appropriateness of a sentence within 
the guidelines range, but Quinonez‐Barraza never explains how there is “interplay” 
between these contentions and § 2L1.2(b)(1)(A). And all of them, moreover, are “stock” 
arguments that the district court was not required to address. See United States v. Cheek, 
740 F.3d 440, 455–56 (7th Cir. 2014) (nonviolence); United States v. Chapman, 694 F.3d 
908, 916 (7th Cir. 2012) (familial support and “history of gainful employment”); United 
States v. Russell, 662 F.3d 831, 854 (7th Cir. 2011) (education).     

                                                                              AFFIRMED.